              Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                              |
DONALD L. GUE,                                |
11 Woodland Ave                               |
Baltimore, MD 21222                           |
                                              |
              Plaintiff,                      |
                                              |
Vs.                                           |    Case No.: 1:21-cv-00044
                                              |
SHREE PASHUAPATI CORP.,                       |
944 Crosswind Place                           |
Cockeysville, MD 21030,                       |
                                              |
And                                           |
                                              |
TARUN PAUDEL,                                 |
2620 Joppa Ter                                |
Parkville, MD 21234,                          |
                                              |
              Defendants.                     |

                                           COMPLAINT

         Plaintiff herein submits his complaint against Defendants Shree Pashuapati Corp. and

Tarun Paudel alleging violation of the Fair Labor Standards Act, and the Maryland Wage and

Hour Law, the Maryland Wage Payment and Collection Law. In support thereof, Plaintiff states

as follows:

                                 PARTIES AND JURISDICTION

         1.      Plaintiff is an adult resident of the State of Maryland residing at 11 Woodland

Avenue, Baltimore, MD 21222.

         2.      Defendant Shree Pashuapati is a corporation formed under the laws of the State of

Maryland with its principal place of business located at 944 Crosswind Place, Cockeysville, MD

21030.
            Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 2 of 6



       3.        Defendant Tarun Paudel is an adult resident of the State of Maryland residing at

2620 Joppa Terrace, Parkville, MD 21234.

       4.        Defendant Paudel is the owner of Shree Pashuapati Corp. (SPC).

       5.        SPC is in the business of owning and managing 7-11 stores.

       6.        Defendant Paudel at all times managed the business, established wage policies,

and made the determinations as to who got paid, when, and for what hours.

       7.        At all times material herein, Defendants had annual gross volume of sales made or

business done in amount exceeding $500,000.00.

       8.        At all times material herein, Defendants sold food and beverages that passed in

interstate commerce and were otherwise engaged in commerce within the meaning of §3(s)(1) of

the FLSA (29 U.S.C. § 203(s)(1)).

       9.        At all times relevant herein, Defendants qualified as an “enterprise” within the

meaning of §3(r) of the FLSA (29 U.S.C. § 203(r)).

       10.       At all times relevant herein, Plaintiff handled and participated in selling food and

beverages that crossed state lines and were engaged in commerce as required by 29 U.S.C. §§

206-207.

       11.       This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA (29

U.S.C. §216(b) and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under

any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28

U.S.C. § 1331.

       12.       Venue is proper pursuant to 28 U.S.C. § 1391.

                              FACTS COMMON TO ALL COUNTS

       13.       Plaintiff is employed by Defendants as a clerk.




                                                   2
           Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 3 of 6



         14.   Plaintiff has been employed by Defendants since approximately 2014.

         15.   Plaintiff’s job duties are primarily to man the register and sell products from the

store.

         16.   Plaintiff has no job duties which would allow Plaintiff to make any decisions

regarding the business or to act independently in the business without the direction of

Defendants.

         17.   Plaintiff has no job duties which would exempt him from the overtime

requirements of the FLSA and Maryland State laws.

         18.   Plaintiff typically works 72 hours per week.

         19.   Plaintiff is paid for 60 hours per week without overtime wages.

         20.   Plaintiff is not paid 1.5 times his hourly rate for hours worked in excess of 40

hours per week.

         21.   Plaintiff has worked under this scheme for Defendants since prior to January 8,

2018.

         22.   Defendants knew or should have known that they cannot have employees work

hours for which those employees are not paid.

         23.   Defendants knew or should have known that individuals who work more than 40

hours in a work week are entitled to overtime pay in the amount of 1.5 times their hourly wage

for all hours above 40 worked in a single work week.

         24.   Despite this knowledge, Defendant failed to pay Plaintiff all wages that are due.

         25.   Plaintiff’s hourly wage is $11.00 per week.

         26.   Plaintiff’s overtime wage rate should therefore be $16.50 per hour for every hour

worked beyond 40 in a single work week.




                                                 3
          Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 4 of 6



       27.     Plaintiff worked 72 hours per week.

       28.     Under this scheme, Plaintiff is owed approximately $308 per week worked for

three years. This totals $48,048.00.

       29.     At all times relevant, Defendant Paudel supervised Plaintiff’s work duties, and

controlled Plaintiff’s wages.

       30.     Plaintiff was Defendants’ employee at all times relevant herein.

             COUNT 1 – VIOLATION OF THE FAIR LABOR STANDARDS ACT

       31.     Plaintiff re-alleges and reasserts each allegation above as if fully set forth herein.

       32.     Defendants, as employers of Plaintiff, was obligated to pay Plaintiff for all hours

worked and for overtime wages for hours worked in excess of 40 hours each week.

       33.     Defendants did not pay Plaintiff for all hours worked.

       34.     Defendants did not pay overtime wages to Plaintiff.

       35.     Defendants failure to pay compensation to Plaintiff was willful, intentional, and

not in good faith.

       WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid wages,

plus an equal amount of liquidated damages, interest (both pre- and post-judgment), attorneys’

fees, and costs of this action, and any other relief this Court deems appropriate.

          COUNT 2 – VIOLATOIN OF MARYLAND WAGE AND HOUR LAW

       36.     Plaintiff re-alleges and reasserts each allegation above as if fully set forth herein.

       37.     Defendants, as employers of Plaintiff, were obligated to compensate Plaintiff for

all hours worked at an hourly rate not less than the Maryland Minimum Wage.

       38.     Defendants failed to compensate Plaintiff for all hours worked and failed to

compensate Plaintiff with overtime wages for any hours worked above 40 in each work week.




                                                  4
          Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 5 of 6



       39.     At all times, Defendants had actual knowledge that Plaintiff was not being paid

for all hours worked and was not receiving overtime wages.

       40.     Defendants’ failure to compensate Plaintiff in accordance with the law as required

by the MWHL was willful, intentional, and not in good faith.

       WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid wages,

unpaid overtime wages, plus an equal amount of liquidated damages, interest (both pre- and

post), attorneys’ fees, the costs of this action, and any other and further relief this Court deems

appropriate.

       COUNT III – VIOLATION OF THE MARYLAND WAGE PAYMENT AND
                            COLLECTION LAW

       41.     Plaintiff re-alleges and reasserts each allegation above as if fully set forth herein.

       42.     Without legal excuse or justification, Defendants withheld and failed to pay

Plaintiff all wages due for work duties performed as described above.

       43.     Defendants withheld and failed to timely pay all wages promised and due to

Plaintiff without permission and without any other justification recognized or otherwise allowed

by the MWPCL.

       44.     Defendants’ unlawful and unauthorized withholding of wages belonging to

Plaintiff constitutes a failure by Defendants to pay Plaintiffs and other exotic dancers all wages

due on time as required for work performed as mandated by the MWPCL.

       45.     Defendants’ failure to pay Plaintiff for unpaid wages was willful intentional, and

not the result of any bona fide dispute, and was not in good faith.

       WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid wages,

treble damages, interest (both pre- and post-judgment), attorneys’ fees, and costs of this action,

and any other relief this Court deems appropriate.



                                                  5
  Case 1:21-cv-00044-DKC Document 1 Filed 01/07/21 Page 6 of 6



                                               Respectfully submitted,

                                               /s/

                                               Ken C. Gauvey (28464)
                                               Law Practice of Ken C Gauvey
                                               7508 Eastern Avenue
                                               Baltimore, MD 21224
                                               410.282.2700
                                               kgauvey@gauveylaw.com


                                 JURY DEMAND

Plaintiff herein demands a jury trial on all matters.



                                               /s/
                                               Ken C. Gauvey




                                          6
